     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 1 of 18 Page ID #:2145




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
9     Edward Gartenberg, Esq. (Cal. Bar. No. 102693)
      Milena Dolukhanyan (Cal. Bar No. 303157)
10    Gartenberg, Gelfand, Hayton LLP
      15260 Ventura Blvd., Suite 1920
11    Sherman Oaks, CA 91403
      Tel: (213) 542-2111
12    Fax: (213) 542-2101
      Email: egarternberg@ggslaw.com
13    Attorneys for Defendants
14                          UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17      SECURITIES AND EXCHANGE               Case No. 2:17-cv-07251-FMO-E
        COMMISSION,
18                                            SECURITIES AND EXCHANGE
                    Plaintiff,
19                                            COMMISSION’S MOTION IN LIMINE
                                              NO. 2 TO EXCLUDE EVIDENCE AND
              vs.                             ARGUMENT REGARDING MATTERS
20                                            PREVIOUSLY ADMITTED BY
        TWEED FINANCIAL SERVICES,             DEFENDANTS
21      INC. and ROBERT RUSSEL
22      TWEED,                                Date:     November 8, 2019
                                              Time:     10:00 a.m.
23                  Defendants.               Ctrm:     6D
                                              Judge:    Hon. Fernando M. Olguin
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 2 of 18 Page ID #:2146




1                                              TABLE OF CONTENTS
2
      SEC’S MOTION IN LIMINE NO. 2........................................................................1
3
      I.     INTRODUCTION ..........................................................................................1
4
      II.    ARGUMENT ..................................................................................................1
5
             A.       Legal Standard ......................................................................................1
6
             B.       Defendants Have Admitted that Tweed and TFSI are Investment
7                     Advisers ................................................................................................2

8            C.       Defendants Have Admitted that They Made the Statements in the
                      Quarterly Account Statements .............................................................3
9
             D.       Evidence and Argument Contrary to Defendants’ Admissions Should
10                    be Excluded as Confusing and a Source of Undue Delay....................6

11    III.   CONCLUSION...............................................................................................6

12    DEFENDANTS’ OPPOSITION TO SEC’S MOTION IN LIMINE NO. 2 ............6

13    I.     DEFENDANTS’ INTRODUCTION .............................................................6

14    II.    DEFENDANTS’ ARGUMENT IN OPPOSITION TO SEC’S
             MOTION IN LIMINE NO. 2 .........................................................................7
15
             A.       Defendants Dispute Whether They Are Investment Advisors .............7
16
             B.       Defendants Were Not the Makers of the Statements in the Quarterly
17                    Account Statements ..............................................................................9

18    III.   CONCLUSION.............................................................................................12

19
20
21
22
23
24
25
26
27
28

                                                                       ii
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 3 of 18 Page ID #:2147




1                                              TABLE OF AUTHORITIES
2     Cases
3     Abrahamson v. Fleschner,
           568 F.2d 862 (2d Cir. 1977) ............................................................................3
4
      Abramson v. Fleshner,
5          568 F.2d 862 (2d Cir. 1977), cert. denied, 436 U.S. 906 and 436 U.S. 913
           (1978) ...............................................................................................................9
6
      Colton Crane Co., LLC v. Terex Cranes Wilmington, Inc.,
7           No. CV 08-8525PSGPJWX, 2010 WL 2035800, at *1 (C.D. Cal. May 19,
            2010) ................................................................................................................1
8
      Financial Planning Ass’n v. SEC,
9          482 F3d 481 (D.C. Cir. 2007) ..........................................................................3
10    In re Japanese Electronic Products Antitrust Litig.,
             723 F.2d 238, 260 (3d Cir. 1983) ....................................................................2
11
      Janus Capital Group, Inc. v. First Derivative Traders,
12          564 U.S. 135 (2011)................................................................................ 4, 5, 9
13    Lorenzo v. SEC,
           139 S. Ct. 1094 (2019).............................................................................. 5, 11
14
      Louzon v. Ford Motor Co.,
15         718 F. 3d 556 (6th Cir. 2013) .................................................................... 7, 11
16    Luce v. United States, 469 U.S. 38, 40 n.2 (1984).....................................................1
17    SEC v. Ahmed,
           308 F. Supp. 3d 628 (D. Conn. 2018) .............................................................3
18
      SEC v. Reserve Mgmt. Co. (In re Reserve Fund Secs. & Derivative Litig.),
19         2012 U.S. Dist. LEXIS 191101 (S.D.N.Y. Oct. 8, 2012)................................4
20    United States v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002) .....................................1
21    Wallent v. Bendelac (In re Bendelac)
           2005 Bankr. LEXIS 3484, 2005 Bankr. LEXIS 3484 (Bankr.S.D.N.Y. 2005)8
22
      Wang v. Gordon,
23         715 F.2d 1187 (7th Cir. 1983) .........................................................................8
24
25    Statutes
26    Rule 206(4)-8,
            17 C.F.R. §275.206(4)-8 ..................................................................................2
27
      Section 206(4) of the Advisers Act,
28          15 U.S.C. §80b-6(4).........................................................................................2

                                                                         iii
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 4 of 18 Page ID #:2148




1     Rules
2     Fed. R. Evid. 403 ...................................................................................................2, 6
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                       iv
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 5 of 18 Page ID #:2149




1                                SEC’S MOTION IN LIMINE NO. 2
2     I.      INTRODUCTION
3             Plaintiff Securities and Exchange Commission (“SEC”) moves in limine to
4     exclude any evidence or argument on two factual areas that Defendants have already
5     admitted, including that Defendants Tweed Financial Services, Inc. (“TFSI”) and
6     Robert Russel Tweed (“Tweed”) were investment advisers and that they made the
7     statements in the quarterly account statements. At the meet and confer held on
8     October 3, 2019, Defendants did not identify any new facts to support their argument
9     that (1) Defendants were not investment advisers; or that (2) Defendants did not
10    “make” the statements in the quarterly reports. Because Defendants have admitted to
11    these facts, introducing contrary facts and arguments at trial would be unduly
12    prejudicial because it will force the SEC to introduce evidence rebut fact Defendants
13    previously admitted, will likely confuse the jury, cause delay, and waste the Court’s
14    time.
15    II.     ARGUMENT
16            A.    Legal Standard
17            The Court has the authority to hear “any motion, whether made before or
18    during trial, to exclude anticipated prejudicial evidence before the evidence is
19    actually offered.” Luce v. United States,
20    469 U.S. 38, 40 n.2 (1984). The purpose of a motion in limine is to avoid “the futile
21    attempt of ‘unring[ing] the bell’ when jurors have seen or heard inadmissible
22    evidence, even when stricken from the record.” Colton Crane Co., LLC v. Terex
23    Cranes Wilmington, Inc., No. CV 08-8525PSGPJWX, 2010 WL 2035800, at *1
24    (C.D. Cal. May 19, 2010). “Motions in limine also serve to streamline trials, by
25    settling evidentiary disputes in advance and by minimizing side-bar conferences and
26    other disruptions at trial.” Id. (citing United States v. Tokash, 282 F.3d 962, 968 (7th
27    Cir. 2002)). Last, in limine procedure also permits “more thorough briefing and
28    argument on evidentiary issues than would be likely during trial.” Colton Crane,

                                                    1
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 6 of 18 Page ID #:2150




1     2010 WL 2035800, at *1 (citing In re Japanese Electronic Products Antitrust Litig.,
2     723 F.2d 238, 260 (3d Cir. 1983)).
3             Rule 403 addresses what evidence is non-prejudicial. Rule 403 states that
4     evidence may be excluded if its probative value is substantially outweighed by the
5     danger of unfair prejudice, confusion of the issues, or misleading the jury, or based
6     on considerations of undue delay or waste of time. Fed. R. Evid. 403.
7             B.    Defendants Have Admitted that Tweed and TFSI are Investment
8                   Advisers
9             The SEC anticipates that the Defendants plan to offer evidence and argument
10    contending that Defendants are not investment advisers. For example, Defendants
11    have already taken the position that the question of whether Tweed and TFSI were
12    investment advisers is a triable issue of fact. (Dkt. No. 50-1 (Parties’ Joint
13    Submission for SEC’s Motion for Summary Judgment) at 32-33.)
14            However, there is no question that both Tweed and TFSI are investment
15    advisers under the Investment Advisers Act of 1940 (“Advisers Act”), and thus
16    subject to the provisions in Section 206(4) of the Advisers Act, 15 U.S.C. §80b-6(4),
17    and Rule 206(4)-8, 17 C.F.R. §275.206(4)-8, thereunder. First, Defendants have
18    admitted that TFSI was an investment adviser to the investment fund, Athenian Fund,
19    L.P.:
20                  REQUEST FOR ADMISSION NO. 7:
21                  Admit that from January 22, 2008 to October 2017, TFSI was the
22                  general partner of the Athenian Fund as well as the Athenian
23                  Fund’s investment adviser and administrator.
24                  RESPONSE TO REQUEST NO. 7:
25                  Admitted.
26    Declaration of Lynn Dean (“Dean Decl.”) at Ex. 5 (Tweed RFA Responses Resp. No.
27    7. (emphasis added.) Second, Defendants have admitted that Tweed moved the
28

                                                     2
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 7 of 18 Page ID #:2151




1     Athenian Fund’s capital to QAMF. Id., Resp. No. 14. Finally, Defendants admitted
2     that Tweed made the investment with Teamwork Retail. Id., Resp. No. 25.
3           Section 202(a)(11) of the Advisers Act defines an “investment adviser” as any
4     person who, for compensation, is engaged in the business of providing advice to
5     others or issuing reports regarding securities. 15 U.S.C. § 80b-2(a)(11). Tweed and
6     TFSI easily meet this definition. Tweed established TFSI to provide investment
7     advisory services to his clients. Dkt. No. 50-2 (Separate Statement of Undisputed
8     Facts at P1-P2; and Dkt. No. 51 Joint Evidentiary Appendix to SEC’s Motion for
9     Summary Judgment at Tabs 2-5.) Tweed and TFSI managed the Athenian Fund.
10    Dkt. No. 50-2 at P10-13 and P19; Dkt. No. 51 at Tabs 5, 6, 10, 13, 50. Defendants
11    provided advice to Athenian Fund investors during the relevant period by exercising
12    control over client funds, as Defendants have admitted in their discovery responses.
13    (Dean Decl. at Ex. 5 Tweed RFA Resp. No. 7, 14, 25). Such control over investors’
14    funds is a hallmark of being an investment adviser. See Abrahamson v. Fleschner,
15    568 F.2d 862, 871 (2d Cir. 1977) (“investment advisers ‘advise’ their customers by
16    exercising control over what purchases and sales are made with their clients’ funds”).
17    Indeed, the definition of an investment adviser is a “broad definition” and includes
18    both those who receive compensation for investing funds for their clients or those
19    who advise by exercising control. SEC v. Ahmed, 308 F. Supp. 3d 628, 652 (D.
20    Conn. 2018) (citing Financial Planning Ass’n v. SEC, 482 F3d 481, 484 (D.C. Cir.
21    2007)). It is undisputed that it was TFSI, through Tweed, that invested the Athenian
22    Fund assets with QAMF and Teamwork Retail. Dean Decl. at Ex. 5 (Tweed RFA
23    Resp. No. 7, 14, 25. Therefore, both Tweed and TFSI are investment advisers under
24    the Advisers Act.
25          C.     Defendants Have Admitted that They Made the Statements in the
26                 Quarterly Account Statements
27          The SEC expects that Defendants will offer evidence and argument that the
28    Defendants did not “make” the statements in the quarterly account statements. Dkt.

                                                    3
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 8 of 18 Page ID #:2152




1     50-1 at 31. Such a claim is contrary to the Defendants’ own admissions and should
2     be excluded.
3           Anyone who “makes” a misleading statement or omission, or who has
4     “ultimate authority over” it, can be liable under Rule 10b-5(b). See Janus Capital
5     Group, Inc. v. First Derivative Traders, 564 U.S. 135, 142 (2011). Although the SEC
6     does not concede that Janus applies to Advisers Act claims,1 assuming for argument’s
7     sake that it did, both Tweed and TFSI were clearly “makers” of the statements in the
8     quarterly account statements here, and knowingly disseminated false statements to
9     investors.
10          First, Tweed admitted in his responses to the SEC’s First Set of Requests for
11    Admission that TFSI, though Tweed, sent the quarterly account statements to
12    investors, and thus made the statements:
13                   REQUEST FOR ADMISSION NO. 22:
14                   Admit that from October 2012 to the first quarter of 2014, TFSI,
15                   acting through Tweed, issued quarterly account statements to
16                   Athenian Fund investors valuing the Athenian Fund’s investment
17                   in QAMF at $777,190, including principal and accrued interest.
18                   RESPONSE TO REQUEST NO. 22:
19                   Admitted
20     Dean Decl. at Ex. 5, Resp. No. 22 (emphasis added.)
21          Second, while Defendants will likely try to create a disputed fact by arguing
22    that Boyd Cook or Lunsford & Peck “made” the statements in the Athenian Fund
23    Account Statements Dkt No. 50-1, p. 24, 31, the evidence is unequivocal that Tweed
24
25
      1
        “[I]t is far from clear that Janus applies to a claim under the Investment Advisers
26    Act. Janus addresses the scope of private actions under Rule 10b-5, and, in
      particular, language in that rule providing that it is unlawful to ‘make any untrue
27    statement of a material fact . . . in connection with the purchase or sale of any
28    security.’” SEC v. Reserve Mgmt. Co. (In re Reserve Fund Secs. & Derivative Litig.),
      2012 U.S. Dist. LEXIS 191101, *35 (S.D.N.Y. Oct. 8, 2012)
                                                     4
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 9 of 18 Page ID #:2153




1     and TFSI were responsible for the content of the statements. See Janus Capital
2     Group, 564 U.S. at 143 (“[T]he maker of a statement is the person or entity with
3     ultimate authority over the statement[.]”) Tweed and TFSI hired outside accounting
4     firm Lunsford & Peck to do the physical preparation of the investor account
5     statements. Boyd Cook, a non-CPA, did the bulk of the physical preparation and then
6     emailed them to Tweed so that Tweed could review them and mail them to investors.
7     Dkt. No. 50-2 at P94; Dkt. No. 51 at Tab 52; Dkt. No. 55 Declaration of Kathryn C.
8     Wanner Ex. 1 (Tweed Test. 190:13-18).) In the absence of statements to support the
9     value of the Fund’s investments, Tweed instructed Cook to continue to carry the
10    assets at their original value and Cook did so. Dkt. No. 50-2 at P92-93 and P95-96;
11    Dkt. No. 51 at Tabs 32, 52. Cook then emailed the statements to Tweed, and Tweed
12    mailed them to investors. Dkt. No. 50-2 at P94; Dkt. No. 51 at Tab 52. Tweed and
13    TFSI thus “made” the statements at issue. As the Supreme Court explained in Janus,
14    “the maker of a statement is the person or entity with ultimate authority over the
15    statement, including its content and whether and how to communicate it.” Janus
16    Capital, 564 U.S. at 142 (“This rule might best be exemplified by the relationship
17    between a speechwriter and a speaker. Even when a speechwriter drafts a speech, the
18    content is entirely within the control of the person who delivers it. And it is the
19    speaker who takes credit – or blame – for what is ultimately said”).
20          Moreover, and assuming arguendo that Janus precluded liability, Defendants
21    are still liable because they disseminated false statements in violation of the Advisers
22    Act. Following Janus, the Supreme Court clarified the scope of liability under Rule
23    10b-5(a) and (c) – which are comparable in language to the Advisers Act violations
24    charged here – holding that knowingly disseminating a false or misleading statement
25    to investors with the intent to defraud is still a violation of Rule 10b-5(a) and (c),
26    regardless of who is attributed as the maker of the statements. Lorenzo v. SEC, 139
27    S. Ct. 1094, 1099 (2019). Similarly, here, under the Advisers Act, at the very least
28    the Defendants disseminated a false or misleading statement to investors with the

                                                      5
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 10 of 18 Page ID #:2154




1      intent to defraud. Dean Decl. at Ex. 5, Resp. No. 22 (acknowledging that TFSI
2      through Tweed issued the quarterly account statements).
3             D.    Evidence and Argument Contrary to Defendants’ Admissions
4                   Should be Excluded as Confusing and a Source of Undue Delay
5             Because Defendants have admitted that TFSI was an investment adviser to the
6      Athenian Fund and that TFSI and Tweed were the makers of the statements in the
7      quarterly account statements, argument and evidence to the contrary would only serve
8      to confuse the issues, mislead the jury, cause undue delay, and waste the Court’s
9      time. The SEC will be prejudiced if the jury hears argument or facts as to either of
10     these two admitted facts, because determination of these facts are not necessary to
11     prove any of the legal claims against the defendants. Therefore, such evidence and
12     argument would be unnecessarily confusing and misleading and would merely delay
13     the trial and introduce confusion as to what elements the jury must consider. Fed. R.
14     Evid. 403. Accordingly, the SEC moves in limine to prevent any such evidence or
15     argument.
16     III.   CONCLUSION
17            For the foregoing reasons, the SEC respectfully requests that the Court grant its
18     motion and preclude any argument or evidence by Defendants concerning whether
19     Defendants were investment advisers and whether they made the statements in the
20     quarterly account statements.
21
22            DEFENDANTS’ OPPOSITION TO SEC’S MOTION IN LIMINE NO. 2
23
24     I.     DEFENDANTS’ INTRODUCTION
25            The SEC’s Motion in Limine No. 2 purports to exclude evidence that it claims
26     Defendants already admitted.
27            Specifically, the SEC seeks to exclude evidence of whether or not Defendants
28     were investment advisors in this case. That is a central issue in this case and it is a

                                                      6
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 11 of 18 Page ID #:2155




1      matter that should be decided by the weight of the evidence.
2               The SEC also seeks to prevent Defendants from introducing evidence that they
3      were not the makers of the statements in the quarterly account statements. It is
4      Defendants’ position that they were not the “makers” of the statements in the
5      quarterly account statements, and there is compelling disputed evidence on this
6      point.
7               Evidence relating to both of these matter should not be excluded because they
8      have not been admitted, and they involve disputed facts and are not properly subject
9      to motions in limine. Louzon v. Ford Motor Co., 718 F. 3d 556, 561 (6th Cir. 2013).
10              Accordingly, the SEC’s Motion in Limine No. 2 should be denied in its
11     entirety.
12     II.      DEFENDANTS’ ARGUMENT IN OPPOSITION TO SEC’S MOTION IN
13              LIMINE NO. 2
14              A.    Defendants Dispute Whether They Are Investment Advisors
15              As to the important issue relating to the disclosures of the applicable quarterly
16     statements, neither Defendants Tweed Financial Services, Inc. (“TFSI”) nor Tweed,
17     individually, were acting as investment advisers. (See Declaration of Edward
18     Gartenberg filed in Support of Oppositions to SEC’s Motions in Limine (“Gartenberg
19     MIL Oppo Decl.”), Exhibit 1, Tweed’s Declaration filed in Opposition to Motion for
20     Summary Judgment, at ¶¶ 34-35.) The SEC’s argument otherwise, goes to the weight
21     of the evidence.
22              Notably, Tweed’s Declaration filed in Opposition to the Motion for Summary
23     Judgment states, “As to the disclosures of the applicable quarterly statements, neither
24     TFSI nor I were acting as investment advisers. Neither TFSI nor I were providing
25     advice to any of the investors about whether or not to make any investment decisions
26     relating to the Fund at the time of Quarterly Reports were distributed to investors.”
27     (Id.)
28              During the period at issue (Q4 2012 through Q1 2014), neither TFSI nor

                                                        7
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 12 of 18 Page ID #:2156




1      Tweed received any compensation with respect to the Fund. Neither TFSI nor Tweed
2      were providing advice to any of the investors about whether or not to make any
3      investment decisions relating to the Fund at the time of Quarterly Reports were
4      distributed to investors. The quarterly reports were prepared by Lunsford Peck and
5      Cook, whom the Defendants assert issued the reports.
6            In addition, as to Tweed individually, his position with TFSI did not make him
7      personally an investment adviser. In Wallent v. Bendelac (In re Bendelac) 2005
8      Bankr. LEXIS 3484, 2005 Bankr. LEXIS 3484 (Bankr.S.D.N.Y. 2005), the Court
9      held that the Debtor was not an investment adviser, notwithstanding that the Debtor
10     was an executive officer and director of a corporation which had filed a form 10-KSB
11     with the SEC identifying itself as a registered investment advisory firm, the where the
12     Debtor testified that the corporation was actually only a broker/dealer at the relevant
13     time and that the Debtor personally was simply a registered broker with a securities
14     license. The Court held:
15           Plaintiffs have not demonstrated either the necessary facts or the legal
16           guidance that would persuade this Court that the Debtor should be
17           considered an investment adviser for the purposes of the Investment
18           Advisers Act. The Debtor testified that he did not act as an investment
19           adviser in his capacity as an officer or director of Laidlaw, stating that he
20           was "simply a broker." 3/23 Tr. at 154-155. The Debtor may have
21           received substantial compensation from Laidlaw, but it was not shown
22           that Debtor's compensation from Laidlaw was directly related to
23           providing investment advice.
24     Id., 2005 Bankr. LEXIS 3484, at *49. See also, Wang v. Gordon, 715 F.2d 1187,
25     1192 (7th Cir. 1983) (Defendant general partner was not an investment adviser under
26     §202(a)(11) of the Adviser’s Act where he was compensated for selling partnership
27     property but not for information regarding securities.)
28           The cases cited by the SEC on the issue of the status of the Defendants are

                                                     8
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 13 of 18 Page ID #:2157




1      distinguishable. In Abramson v. Fleshner, 568 F.2d 862 (2d Cir. 1977), cert. denied,
2      436 U.S. 906 and 436 U.S. 913 (1978), the general partner defendants were receiving
3      compensation and the monthly reports which contained the alleged fraudulent
4      representations were reports which provided investment advice to the limited partners
5      (Id. at 870); here that is not true for the Defendants with respect to the time at issue.
6            B.     Defendants Were Not the Makers of the Statements in the Quarterly
7                   Account Statements
8            In Janus Capital Group, Inc. v. First Derivative Traders (2011) 564 U.S. 135,
9      the Supreme Court held that in a private Rule 10b-5 action, an investment adviser
10     could not be liable for securities fraud where the adviser was not the “maker” of the
11     allegedly false statement.
12           The SEC’s Motion also cites to Janus, and argues that Defendants had the
13     ultimate authority over the allegedly false statements and were therefore liable as the
14     “maker” of the statements. Whether or not Defendants had the ultimate authority,
15     however, is disputed and the evidence in this case must be weighed.
16           Tweed contends that the “maker” of the statements for 2012 Q4 through 2013
17     Q4 was Lunsford Peck and for 2014 Q1 it was Boyd. Lunsford Peck prepared all of
18     these statements, except for the 2014 Q1 statement. Its name appears on those
19     statements. In the 2014 Q1, that name is replaced by Cook’s. Tweed received the
20     statements before they were sent out, but he did not instruct the accountants what to
21     put in them. In Tweed’s Declaration in Opposition to the MSJ at ¶s 16-25, he
22     explained:
23
24     1. Neither I nor TFSI instructed Cook or any other person at Lunsford Peck on how
25        to prepare the Quarterly Reports or what numbers to use for any valuation
26        reflected in the Quarterly Reports.
27     2. I timely provided Lunsford Peck with the financial reports I received from QAMF
28        to assist with preparing the Quarterly Reports.

                                                       9
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 14 of 18 Page ID #:2158




1      3. In connection with the issuance of the Quarterly Reports, I specifically asked
2         Gabriel and/or Cook about the appropriate valuation of the QAMF Investment. I
3         was assured by one or both of them that the valuations reflected in the Quarterly
4         Reports were appropriate until when, and if, another specific value was known. At
5         the time the Quarterly Reports were issued no other specific value was known by
6         me.
7      4. Promptly upon learning that the potential repayment of the QAMF Investment was
8         reduced from approximately $776,000 to $650,000, I so advised Lunsford Peck
9         and this was reflected on the next quarterly report for the Fund.
10     5. In connection with the issuance of the Quarterly Reports, I specifically asked
11        Gabriel and/or Cook about the appropriate valuation of the Teamwork Retail
12        Loan. I was assured by one or both of them that the valuations reflected in the
13        Quarterly Reports were appropriate until when, and if, another specific value was
14        known. At the time the Quarterly Reports were issued no other specific value was
15        known by me.
16     6. Promptly upon learning that the potential repayment of the Teamwork Retail Loan
17        was reduced from approximately $200,000 to $43,500, I advised Cook of that.
18        That reduction was made by the Bankruptcy Court in the Teamwork Retail
19        Bankruptcy. A corresponding reduction was reflected on the next quarterly
20        report for the Fund
21     7. Cook and Lunsford Peck prepared and issued the Quarterly Reports.
22     8. Neither TFSI nor I received any compensation with respect to the Fund.
23     9. At the time each of the Quarterly Reports was prepared, I believed that the
24        quarterly statements provided appropriate valuations. I was advised by Lunsford
25        Peck that the Quarterly Reports they prepared were appropriate. I was
26        specifically advised by Lunsford Peck that the Quarterly Reports they prepared
27        did not violate any accounting rules or otherwise violate the law. Promptly after I
28        came to believe that full recovery of the different investments was apparently not

                                                    10
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 15 of 18 Page ID #:2159




1         likely, the quarterly reports reduced the value reported for each investment.
2      10. I relied upon Cook and Lunsford Peck as to what was reflected as values in the
3         Quarterly Reports. I received copies of those Quarterly Reports prepared by
4         Lunsford Peck and Cook before they were distributed to investors in the Fund, but
5         I did not change anything on the reports as they were provided to me by
6         Lundsford Peck and Cook. I relied entirely on Cook and Lunsford Peck as to
7         what appeared on the Quarterly Reports. After receiving the Quarterly Reports
8         from Lunsford Peck, I viewed by role and that of TFSI in distributing them as
9         ministerial. Any role I had in distributing the Quarterly Reports was done in
10        good faith.
11     (Gartenberg MIL Oppo Decl., Exhibit 1, Tweed’s Declaration filed in
12     Opposition to Motion for Summary Judgment, at ¶¶ 16-25.)
13           Based on this evidence, Lunsford Peck and Cook, not the Defendants, are the
14     “makers.” While the SEC disputes this that simply makes this a triable issue of mixed
15     fact and law. A motion in limine cannot be used to resolve factual disputes. Louzon
16     v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013).
17           The SEC also cites to Lorenzo v. SEC, 139, S. Ct. 1094, 1099 (2019), where
18     the Court held that a person disseminating false or misleading statements with the
19     intent to defraud can violate the anti-fraud provisions of the federal securities laws,
20     even if that person or entity could not be liable for securities fraud as the maker of an
21     untrue statement of material fact. Id. at 1998. In other words, Lorenzo deals with
22     liability for those who do not “make” statements, but who otherwise disseminate
23     false or misleading statements with the intent to defraud. Id. at 1099. Lorenzo,
24     therefore, because it does not discuss the “maker” liability, provides no guidance
25     applicable to Plaintiff’s instant Motion in Limine seeking to exclude testimony and
26     evidence regarding whether Defendants’ made statements in the quarterly account
27     statements.
28

                                                     11
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 16 of 18 Page ID #:2160




1      III.   CONCLUSION
2             For the reasons set forth above, the SEC’s Motion in Limine No. 2 should be
3      denied in its entirety.
4
5      Dated: October 18, 2019                     Respectfully submitted,
6
                                                   /s/ Lynn M. Dean
7                                                  Lynn M. Dean
8                                                  Kathryn Wanner
                                                   Counsel for Plaintiff
9                                                  Securities and Exchange Commission
10
       Dated: October 18, 2019                     /s/ Edward Gartenberg
11                                                 Edward Gartenberg
                                                   Milena Dolukhanyan
12                                                 Gartenberg Gelfand Hayton LLP
13                                                 Attorneys for Defendants
                                                   Robert Russel Tweed and Tweed
14                                                 Financial Services, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 17 of 18 Page ID #:2161




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On October 18, 2019, I caused to be served the document entitled SECURITIES
       AND EXCHANGE COMMISSION’S MOTION IN LIMINE NO. 2 TO
6      EXCLUDE EVIDENCE AND ARGUMENT REGARDING MATTERS
       PREVIOUSLY ADMITTED BY DEFENDANTS on all the parties to this action
7      addressed as stated on the attached service list:
8
       ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
9      collection and mailing today following ordinary business practices. I am readily
       familiar with this agency’s practice for collection and processing of correspondence
10     for mailing; such correspondence would be deposited with the U.S. Postal Service on
       the same day in the ordinary course of business.
11
       ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12     personally deposited with the U.S. Postal Service. Each such envelope was deposited
       with the U.S. Postal Service at Los Angeles, California, with first class postage
13     thereon fully prepaid.
14     ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
       regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
15     Angeles, California, with Express Mail postage paid.
16     ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
       office of the addressee as stated on the attached service list.
17
       ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
18     by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
       deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
19     Los Angeles, California.
20     ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
       the electronic mail address as stated on the attached service list.
21
       ☒    E-FILING: By causing the document to be electronically filed via the Court’s
22     CM/ECF system, which effects electronic service on counsel who are registered with
       the CM/ECF system.
23
       ☐     FAX: By transmitting the document by facsimile transmission. The
24     transmission was reported as complete and without error.
25           I declare under penalty of perjury that the foregoing is true and correct.
26      Date: October 18, 2019                       /s/ Lynn M. Dean
27                                                  Lynn M. Dean
28

                                                1
     Case 2:17-cv-07251-FMO-E Document 61 Filed 10/18/19 Page 18 of 18 Page ID #:2162




1                        SEC v. Tweed Financial Services, Inc., et al.
2                United States District Court—Central District of California
                               Case No. 2:17-cv-07251-FMO-E
3
4
                                      SERVICE LIST
5
6
7                       Edward Gartenberg, Esq. (via ECF only)
                        Gartenberg, Gelfand, Hayton LLP
8
                        15260 Ventura Blvd., Suite 1920
9                       Sherman Oaks, CA 91403
                        Tel: (213) 542-2111
10
                        Fax: (213) 542-2101
11                      Email: egarternberg@ggslaw.com
                        Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
